Citation Nr: 1605512	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to December 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  Although the October 2008 rating decision was adjudicated by the Columbia, South Carolina RO, it was issued by the Nashville, Tennessee RO, as it has jurisdiction over the Veteran's claims file.

In September 2012 and in February 2015, the case was remanded for additional development.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran has a current bilateral hearing loss disability that is related to an event, injury, or disease in service.

2. Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event, injury, or disease therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
2. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection for bilateral hearing loss and tinnitus prior to their initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, May 2008 and November 2012 letters explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and neither he nor his representative has alleged that notice in this case was less than adequate.

The Veteran's service treatment records, service personnel records, and pertinent postservice treatment records have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, a review of the record shows that the Veteran was afforded a VA audiological evaluation first in September 2009.  In September 2012, the Board determined that the opinion offered by the September 2009 VA examiner with respect to the claim for bilateral hearing loss was inadequate, and remanded the Veteran's claim for a new examination and medical opinion.  In November 2012, the Veteran's claims file was returned to the September 2009 VA examiner for a supplemental medical opinion.  However, in February 2015, the Board noted that its prior remand instructions had also requested a new audiological evaluation.  Therefore, the Veteran's claim was remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In May 2015, the Veteran's claims file was forwarded to a different VA examiner who both conducted an audiological evaluation of the Veteran and reviewed his claims file, to include his service treatment records and the results of all prior audiological evaluations completed during the appeal period, prior to proffering a medical opinion.  The Board has reviewed the May 2015 VA examiner's report in its entirety and, for reasons that will be discussed in greater detail below, finds that it is adequate.  

In making the foregoing finding, the Board acknowledges that in January 2016 written argument, the Veteran's representative requested that the Veteran's claim for bilateral hearing loss be remanded again for another VA audiological evaluation.  In particular, it was argued that such an examination was necessary to "allow a determination to be made as to the severity of the veteran's claimed bilateral hearing loss and its likely etiology."  The Board notes, however, that the Veteran has already been afforded two VA audiological evaluations in September 2009 and May 2015, and that he has also been evaluated by his treating providers in April 2009.  As will also be discussed in greater detail below, on each occasion, the Veteran demonstrated poor reliability in his test results.  During the most recent examination in May 2015, it was further noted that despite being reinstructed multiple times, the Veteran's puretone portion of the audiological evaluation still did not improve.  Therefore, testing was discontinued.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Where the burden lies with the Veteran to cooperate and he does not, VA cannot continue providing the Veteran with compensation and pension examinations.

Finally, the Board notes that in January 2016, the Veteran submitted a copy of a January 1977 letter from the U.S. Department of Navy directly to the Board, and requested that it be considered in conjunction with his claim for service connection for bilateral hearing loss and tinnitus.  According to VA regulations, any pertinent evidence submitted to the Board must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the Veteran or his representative.  See 38 C.F.R. § 20.1304.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  

Although the Veteran did not submit a waiver of initial AOJ review for the January 2016 submission, the Board observes that the January 1977 letter is already a part of the Veteran's service treatment records, which were reviewed by the RO.  Therefore, on this basis, the January 1977 letter does not need to be referred to the AOJ for an initial review.  Furthermore, a review of the January 1977 letter shows that it is addressed to the Veteran from the Naval Reserve Personnel Center and advises him that he "[might] have a condition that could have a bearing on [his] physical fitness active duty and retention in the Naval or Fleet Reserve."  The letter does not identity the condition they are concerned about and, more pertinently, makes no references to the Veteran's hearing acuity.  Accordingly, the Board does not find the January 1977 letter from the U.S. Department of the Navy to be pertinent to either of his claims and will not be discussed further herein.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include SNHL and tinnitus), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral hearing loss 

The Veteran seeks service connection for bilateral hearing loss.  It is his contention that he was exposed to noise trauma while serving aboard U.S. Navy ships and along flight lines, and that this history of in-service noise exposure is the reason for his current bilateral hearing loss.  

It is not readily apparent from the Veteran's service personnel records, to include his DD 214, what his specialty number/title was in service.  However, to the extent that such documents show he served in the U.S. Navy and was assigned to the USS Forrestal, it is the Board's concession that he likely was exposed to at least some form of noise trauma while serving aboard a U.S. naval ship.  Therefore, the Veteran's exposure to noise trauma in service is not in dispute.

The next threshold matter that must be addressed is whether the Veteran has a diagnosis of hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability"); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (explaining that the current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The only audiological evaluations of record are those conducted in April 2009, by the Veteran's treating providers, and in September 2009 and May 2015, as part of his VA audiological evaluations.  

In April 2009, the Veteran was referred to the VA audiology clinic by his primary care providers.  It was requested that he be evaluated for hearing loss.  The Veteran reported that he first noticed his hearing loss approximately 3 years earlier and that he had a history of military noise exposure.  After objective testing, the audiologist stated:

Initial pure tone audiometric results showed poor agreement with [speech recognition thresholds] suggesting poor reliability of results.  [Patient] was re-instructed and final results were consistent with [speech recognition thresholds, reported as 76 percent in the right ear and 80 percent in the left ear] and showed: 

[Left ear]: normal at 250 Hz sloping to severe sensorineural hearing loss
[Right ear]: mild sensorineural hearing loss 250-4000 Hz sloping to severe at 8000 Hz

The Veteran's treating audiologist also opined that, "[b]ased on [the Veteran's] report of military noise exposure and the configuration of the hearing loss, the hearing loss is at least as likely as not (50/50 probability) caused by or a result of military noise exposure."

On September 2009 VA audiological evaluation, puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
25
LEFT
25
20
20
25
25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 in the left ear.  The examiner noted that "[d]ue to the Veteran's medical history revealing a stroke, he was reinstructed often throughout testing."  She also diagnosed, "Normal hearing through 4000 Hz, mild to moderately severe hearing loss from 6000-8000 Hz."

On May 2015 VA audiological evaluation, puretone thresholds could not be tested, as the test results were deemed not valid for rating purposes.  The examiner explained, "Testing showed poor agreement between Speech Recognition Thresholds and pure tone results, suggesting poor reliability of results.  Veteran was re-instructed multiple times; however, pure tone results did not improve. Testing using ascending/descending method showed 45 [decibel] discrepancy.  Reliability of results was judged poor, and testing was discontinued."  The examiner also did not use the Maryland CNC Test to establish the Veteran's speech recognition scores, and explained, "The use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  The examiner concluded her report by stating that she was "unable to determine if the [Veteran had] a hearing loss disability as defined in 38 C.F.R. § 3.385, as [the] results [from the May 2015 VA examination] were unreliable."  

The May 2015 VA examiner also reviewed the results from the Veteran's prior audiological evaluations and stated:

Based on the examiner's report from [September 2009], the veteran required frequent re-instruction and final reliability of pure tone results was considered only fair.  Results from [April 2009] also showed inconsistencies and reliability was judged only fair.  Based on the above, it is the opinion of this examiner that the validity of results from [September 2009] may be questionable.  The word recognition scores obtained [in September 2009] are worse than expected based on the pure tone results.  Word recognition testing is a subjective testing that can be influenced by factors other than hearing.  Therefore based on the subjective nature of word recognition testing, it is the opinion of this examiner that the validity of word recognition scores from the [September 2009] test may be questionable.

After reviewing the foregoing evidence, the Board cannot conclude that the Veteran has a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385.  In this regard, the Board acknowledges that during the Veteran's evaluation by the VA audiology clinic in April 2009, he was noted to have a speech recognition threshold of 76 percent in the right ear and 80 percent in the left ear.  He was also given a diagnosis of mild sensorineural hearing loss at the 250 to 4000 Hertz levels sloping to severe sensorineural hearing loss at the 8000 Hertz level in the right ear, and normal hearing at the 250 Hertz level sloping to severe sensorineural hearing loss in the left ear.  Similarly, at the September 2009 VA audiological evaluation, it was reported that the Veteran had a speech recognition score of 88 percent in the right ear and 82 percent in the left ear.  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Therefore, the results from the April 2009 evaluation and the September 2009 VA audiological evaluation are certainly suggestive of the Veteran having a hearing loss disability by VA standards.  

However, as was noted above, also of record is an opinion from the May 2015 VA examiner regarding the results from the Veteran's April 2009 visit to the VA audiology clinic and the September 2009 VA audiological evaluation.  She noted that during both of these evaluations, the Veteran had to be re-instructed on multiple occasions with inconsistencies noted.  Therefore, on each occasion, the reliability of those results was considered only fair.  The May 2015 VA examiner then noted that with respect to the September 2009 VA audiological evaluation, the word recognition scores that were obtained were "worse than expected based on the pure tone results."  She explained that word recognition testing "is a subjective test that can be influenced by factors other than hearing.  Therefore based on the subjective nature of word recognition testing, it was [her] opinion . . . that the validity of word recognition scores from the [September 2009] test may be questionable."  

The Board finds the May 2015 VA examiner's opinion to be probative because it is based on a thorough review of the record, as well as her own examination of the Veteran wherein he also required multiple reinstructions and ultimately could not be tested since there was a poor agreement between his speech recognition thresholds and puretone results, suggesting poor reliability of results.  Accordingly, despite the results from the April 2009 evaluation and the September 2009 VA audiological evaluation which suggest that the Veteran's hearing loss meets the requirements of 38 C.F.R. § 3.385, it is also the opinion of the Board that those results may not be relied on due to the questionable nature of their validity and lack of reliability.  As the Veteran's results from the May 2015 VA audiological evaluation were also unreliable and could not be tested, it is not shown that the Veteran has a hearing loss disability by VA standards.  

Even assuming the Veteran does have a hearing loss disability by VA standards, it is still not established that any such hearing loss would be related to his service, and specifically to his noise exposure therein.  In particular, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to hearing loss.  On December 1974 service separation physical examination, a clinical evaluation of the Veteran's ears was normal.  Audiometry conducted at that time further revealed puretone thresholds, in decibels, that were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
15
15
15
LEFT
25
20
20
15
15
10

In the associated service separation report of medical history, which was completed by the Veteran, he also indicated that he did not have nor had he ever had hearing loss.  
Based on the foregoing information, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since is not warranted.  Significantly, it has not been the Veteran's contention that he has suffered from bilateral hearing loss continuously since service.  In his October 2008 notice of disagreement and February 2009 VA Form 9, substantive appeal, for example, the Veteran claimed only that his current hearing loss was related to his exposure to noise trauma in service.  He did not state that he had hearing loss in service or that any such hearing loss had continued since service.  Similarly, in April 2009, when he sought treatment from the VA audiology clinic, he reported that he first noticed hearing loss approximately three years earlier.  As there is no competent and credible evidence that sensorineural hearing loss was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for sensorineural hearing loss as an organic disease of the nervous system).

Regarding whether any of the Veteran's current bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the record includes both medical evidence that potentially supports the Veteran's claim and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that potentially supports the Veteran's claim consists of the April 2009 VA treatment record wherein the treating audiologist opined that based on the Veteran's report of military noise exposure and the configuration of his hearing loss, it was "at least as likely as not" that the Veteran's hearing loss was caused by or a result of his military noise exposure.  

The evidence weighing against the Veteran's claim consists of the November 2012 VA supplemental opinion wherein the September 2009 VA examiner opined that the Veteran's hearing loss was "less likely as not" caused by, aggravated or a result of exposure to aircraft noise in service.  The examiner explained that she had reviewed the Veteran's service treatment records and noted that they showed normal hearing sensitivity without threshold shifts in the higher frequencies bilaterally.  She also acknowledged that at the time of the Veteran's separation from service, he demonstrated a 25 decibel loss at the 500 Hertz level in the left ear.  However, she stated that this was "still within normal limits," and explained that "[c]hanges in hearing or shifts poorer in thresholds commonly due to noise exposure occur in the higher frequencies of 3000Hz, 4000Hz and 6000Hz, not at lower frequencies."  She also noted that in evaluating the changes at the higher frequencies, the Veteran's hearing sensitivity actually improved at the 4000 Hertz level for both ears when comparing his 1972 service entrance hearing thresholds to his 1974 service separation hearing thresholds.  Also, the examiner pointed out that thresholds of 10 decibel and 15 decibel were evident at 4000 Hertz and 6000 Hertz, "which are usually one of the first frequencies to have shifts poorer when exposed to acoustic noise trauma.  No shifts poorer exist at these frequencies, these frequencies IMPROVE for both ears in looking at the exit thresholds."

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board gives greater weight to the November 2012 VA supplemental medical opinion because it was based on a complete review of the Veteran's treatment records, to include those from his service.  In providing her opinion, the September 2009 VA examiner noted that no threshold shifts were demonstrated during the Veteran's service and also provided a thorough explanation for why noise-induced hearing loss was not indicated at the time of his separation audiogram.  By contrast, the April 2009 VA audiologist relied heavily on the Veteran's reported history of military noise exposure to support her favorable opinion; there is no indication that she reviewed (or had access to) service treatment records.  To the extent that the April 2009 VA audiologist's favorable opinion was also based, in part, on a finding that the configuration of his current hearing loss was representative of noise-induced hearing loss, the Board notes that, as was discussed at length above, the validity of those puretone threshold results and speech recognition scores have been called into question.

The Board notes further that the audiologist who examined the Veteran during his April 2009 visit to the VA audiology clinic was also the same examiner who conducted the May 2015 VA audiological evaluation.  During the May 2015 VA audiological evaluation, she strayed from her prior opinion by stating she was unable to provide a medical opinion as to the etiology of the Veteran's bilateral hearing loss without resorting to mere speculation.  This changed opinion also detracts from the weight of the examiner's prior opinion in April 2009.

Incidentally, to the extent that the May 2015 VA examiner stated she could not provide an opinion without resorting to mere speculation, the Board recognizes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  In the May 2015 VA examiner's case, she explained that she was unable to provide an opinion because "reliable results could not be obtained [during the examination and] the presence or absence of hearing loss could not be confirmed," noting also that prior audiology ratings examinations indicated that reliability of puretone testing was only considered fair.  Therefore, the Board does not find this opinion to be insufficient or inadequate, such that it requires a remand for a corrective opinion.  

As for the statements from the Veteran indicating that he has a bilateral hearing loss disability that is related to his noise trauma in service, while he may be competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence as a layperson to establish that he has a hearing loss disability in accordance with VA regulations (38 C.F.R. § 3.385).  It is also beyond his competence as a layperson to opine that any bilateral hearing loss he might have is related to his noise trauma in service.  The Veteran lacks the training to diagnose a hearing loss disability by VA standards and to opine whether a hearing loss disability may (in the absence of any evidence of continuity, as here) be related to remote noise trauma in service; these are questions that are medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the preponderance of the evidence is against a finding that the Veteran has a current bilateral hearing loss disability that is related to an event, injury, or disease in service.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.

Tinnitus

The Veteran seeks service connection for tinnitus.  As with his claim for bilateral hearing loss, it is his contention that his tinnitus is related to his exposure to noise trauma in service.  The Veteran's exposure to noise trauma in service has been conceded.  It is also not in dispute that the Veteran has tinnitus as such disability has been noted in his VA treatment records and on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he currently has ringing in his ears.  What he must still show to establish service connection for tinnitus is that such disability is related to his conceded noise exposure in service.

A review of the competent evidence of record shows that in April 2009, when the Veteran was seen by the VA audiology clinic, he reported that he had noticed roaring in his ears for approximately one year.  He stated that the roaring occurred approximately once a week and sometimes lasted all day.  

On September 2009 VA audiological evaluation, the Veteran reported having tinnitus in the left ear, which occurred occasionally (about one to two times a week) and sometimes only lasted a few minutes or seconds.  He reported that this started three or four years earlier.
On May 2015 VA audiological evaluation, the Veteran reported having tinnitus since his separation from service.  It was noted that in April 2009, he had reported that his tinnitus started one year earlier, and that in September 2009, he had reported that it started three to four years prior to that examination.  The examiner questioned the Veteran regarding the discrepancy, and the Veteran "reported that he did not know when the tinnitus began."

To the extent that the Veteran reported during the May 2015 VA audiological evaluation that he has had tinnitus ever since his separation from service, the Board acknowledges that a disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statement that he has had tinnitus ever since active duty in the U.S. Navy is not credible.

Significantly, the Veteran's service treatment records, to include his December 1974 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  Also, prior to the May 2015 VA audiological evaluation, it was also not the Veteran's claim that he had suffered from tinnitus continuously since service.  In his April 2008 informal claim for benefits, he requested service connection for tinnitus without indicating a date of onset.  In his October 2008 notice of disagreement and February 2009 VA Form 9, substantive appeal, he also stated only that he believed his tinnitus to be related to his exposure to noise trauma in service, without indicating that it had its onset in service.  He also indicated initially during his April 2009 visit to the VA audiology clinic and the September 2009 VA audiological evaluation that his tinnitus had its onset many years after service.  Moreover, when asked at the May 2015 VA audiological evaluation as to the discrepancy between his reported onset dates, the Veteran admitted that he did not know when his tinnitus began.  

Notably, the Court has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Given the Veteran's inconsistent statements as to the onset of his tinnitus, as well as his admission during the May 2015 VA audiological evaluation that he does not know when his tinnitus began, the Board finds his most recent account in May 2015 that his tinnitus began in service to be not credible.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).

Having found the Veteran's statement that his tinnitus had its onset in service not credible, the Board finds that service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  As there is also no competent and credible evidence that his tinnitus became manifest in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for tinnitus as an organic disease of the nervous system).

As for whether the Veteran's tinnitus is otherwise related to his service, the only competent evidence in the record that specifically addresses whether the Veteran's current tinnitus is related to his active duty service is in the reports from the September 2009 and May 2015 VA audiological evaluations.  In September 2009, it was opined that the Veteran's tinnitus was "less likely as not . . . caused by or a result of military noise exposure."  In reaching this conclusion, the examiner explained that the Veteran first reported noticing tinnitus three to four years earlier, and that during a prior examination in April 2009, he reported having the tinnitus for one year.

In May 2015, the examiner stated she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She explained that just as she could not provide an opinion as to the etiology of any current hearing loss (due to the poor reliability of the Veteran's test results), it would also be mere speculation for her to opine regarding the etiology of any tinnitus due to the significant association between tinnitus, noise exposure, and hearing loss.

The May 2015 VA examiner, in stating that she could not provide a medical opinion without resorting to mere speculation, has provided what is essentially a non-opinion.  Therefore, it will not be considered further by the Board.  The September 2009 VA examiner's opinion, however, was provided by an audiologist who is qualified to provide it, was based on an interview of the Veteran and a review of the record, and included an explanation for the rationale of the opinion provided; therefore, it has substantial probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).  Because there is no competent evidence to the contrary, the opinion is persuasive.

The Board has also considered the Veteran's lay statements wherein he asserts that his tinnitus is related to his noise exposure in service, and finds that such statements do not merit any substantial probative value.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim.  Significantly, whether tinnitus may (in the absence of credible evidence of continuity, as here) be related to remote noise trauma in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  

In conclusion, the preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and his service, to include his exposure to noise trauma therein, and against this claim.  Accordingly, the appeal seeking service connection for tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


